DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 01 February 2021.  
Claims 1–9, 11–19, and 21 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–9, 11–19, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of providing a purpose string, which is akin to mental activity and/or a mathematical algorithm. 
The abstract idea is set forth or described by the following limitations: 
(1) creating a purpose string, the purpose string defining transaction parameters for an account within the public ledger cryptography system;
(2) using the purpose string to create a private key and associated public key for an account within the public ledger cryptography system; and
(3) providing the purpose string for use in verification of a transaction from the account within the public ledger cryptography system.

Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. Particularly, the two recited “wherein” clauses do not affect the method steps of claim 1, but rather recite operations that “can” be performed by a “recipient” aside from the “computing device.” Therefore, the two recited “wherein” clauses are not given patentable weight, and therefore cannot provide a practical application. 
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. Particularly, the two recited “wherein” clauses do not affect the method steps of claim 1, but rather recite operations that “can” be performed by a “recipient” aside from the “computing device.” Therefore, the two recited “wherein” clauses are not given patentable weight, and therefore cannot provide significantly more. 
Dependent claims 2–9 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2–9 recite additional elements that represent, in addition to elements (1)–(3) noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment. For example, the “network element” of claim 8 is merely a generic computer component used as a tool to implement the abstract idea. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–21 are rejected under 35 U.S.C. § 103 as being unpatentable over Benini (WO 2017/044554 A1), in view of Schultz et al. (US 2017/0085562 A1) (“Schultz”) and Gupta et al. (US 2009/0281937 A1) (“Gupta”).
As per claim 1, Benini discloses a method at a computing device in a public ledger cryptography system, the method comprising:
creating a purpose string for an account within the public ledger cryptography system ([0026], create biometric data and store it in a blockchain transaction such that it may be used in the future to biometrically verify the identity of the contributor of the transaction; [0029], transform a set of biometric features to a pseudonymous identifier including obfuscated biometric data and optionally other supplementary data); 
create a private key and associated public key for an account within the public ledger cryptography system ([0049]); and

Benini does not expressly disclose using the purpose string (e.g., biometric string) to create the private key and associated public key.1 
Schultz teaches the use of biometric data to generate a cryptographic key and associated public key ([0145], transforming the biometric hash to create a cryptographic key; the resulting cryptographic key can be either a symmetric key or an asymmetric key; the cryptographic key is used to associate a user’s biometric data, such as a fingerprint, to a user’s “identity private key,” such as a PGP private key or a bitcoin address private key).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Benini to create the key pair using the technique of Schultz in order to bind the purpose string (e.g., biometric) with creation of the user’s private/public key pair used in blockchain transactions. 
Additionally, Benini does not expressly disclose the purpose string defining transaction parameters. 
Gupta teaches combining biometric features ([0020], adds security information to each of the sub-account codes … includes associating a PIN … adding fingerprint identification information of a sub-account user) with transaction parameter data ([0016] and Table 1, Allowed Credit; Allowed Categories). 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to 
Furthermore, the two recited “wherein” clauses do not affect the method steps of claim 1, but rather recite operations that “can” be performed by a “recipient” aside from the “computing device.” Therefore, the two recited “wherein” clauses are not given patentable weight.
As per claim 2, Benini, Schultz, and Gupta teach the method of claim 1, wherein the purpose string defines at least one parameter selected from: a transaction value limit; a transaction frequency limit; a transaction geography limit; a transaction time period limit; a transaction location limit; a limit on a location of an account holder of the account within the public ledger cryptography system relative to a recipient during the transaction; and a limit on goods or services permitted in a transaction (Gupta [0018]).
As per claim 3, Benini, Schultz, and Gupta teach the method of claim 1, wherein the purpose string provides an identifier for an account holder of the account within the public ledger cryptography system (Benini [0029]).
As per claim 4, Benini, Schultz, and Gupta teach the method of claim 3, wherein the identifier is biometric data for of the account holder (Benini [0029]).
As per claim 5, Benini, Schultz, and Gupta teach the method of claim 3, wherein the identifier is a name of the account holder (Benini [0029]; Gupta [0022]; also note that the “name” is nonfunctional descriptive language that is not given patentable weight).
As per claim 6, Benini, Schultz, and Gupta teach the method of claim 3, wherein the identifier is an image of a document for the account holder (Benini [0028]; also note that the “name” is nonfunctional descriptive language that is not given patentable weight).

As per claim 8, Benini, Schultz, and Gupta teach the method of claim 1, wherein the providing is performed on account creation with a network element (Benini [0090]).
As per claim 9, Benini, Schultz, and Gupta teach the method of claim 8, wherein the network element is associated with the public ledger cryptography system (Benini [0090]; fig. 1).
Claims 11–19 and 21 contain language similar to claims 1–9 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–19 and 21 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive. Particularly, the two recited “wherein” clauses do not affect the method steps of claim 1, but rather recite operations that “can” be performed by a “recipient” aside from the “computing device.” Therefore, the two recited “wherein” clauses are not given patentable weight. A similar analysis is true for the remaining claims.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims do not require creating the private key and the public key, but rather use of the purpose string for that end. Benini does disclose using the purpose string (e.g., [0026], as noted above), but merely not for the same intended purpose. However, the intended purpose is not given patentable weight, and therefore the Schultz teaching is merely provided as a best practice.